Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-164049 on Form S-3 and Registration Statement No. 333-141734 Post-Effective Amendment No. 1 to Form SB-2 on Form S-3 of our report dated March 2, 2011 relating to the consolidated financial statements of China Pharma Holdings, Inc. and subsidiaries appearing in this Annual Report on Form 10-K/A Amendment No. 1 of China Pharma Holdings, Inc. for the year ended December31, 2010. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah March 17, 2011
